Citation Nr: 1112622	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from May 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for hypertension can be adjudicated.  Specifically, it is determined that another examination is necessary, for the reasons discussed below.

The Veteran contends that his hypertension began during his period of service.  His pre-induction examination in February 1971 contains an illegible blood pressure reading.  In May 1971, shortly after he entered active duty, a reading of 160/100 was noted.  On the separation examination in February 1973, a reading of 154/92 was shown.  A five-day blood pressure check at that time resulted in readings of 154/92; 135/90; 130/90; 144/96; 122/88; 120/90; 124/86; 120/86; 120/90; and 120/82.  The service treatment records do not contain a diagnosis of hypertension.  The earliest diagnosis of hypertension in the record is in 2002.  

The report of an August 2008 VA examination included a diagnosis of hypertension; however, the examiner stated that she could not provide an opinion as to whether the inservice blood pressure readings represented hypertension during service without resorting to mere speculation.  The examiner did not provide any rationale.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185 (1999).  The probative value of the opinion is negated as a result of the physician's failure to provide any rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records.

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not that any currently demonstrated hypertension was incurred in service?  In providing the opinion, the examiner should specifically comment on the Veteran's in-service blood pressure readings. 

A rationale for all opinions expressed should be provided.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner must discuss why it is not possible.

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


